IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                   June 7, 2010 Session

      STONEYBROOK GOLF COURSE, LLC v. CITY OF COLUMBIA

                  Appeal from the Chancery Court for Maury County
                        No. 08-412    Robert L. Jones, Judge


                  No. M2009-01780-COA-R3-CV - Filed July 26, 2010


Stoneybrook Golf Course, LLC, purchased approximately 190 acres of land (“the Property”)
– on part of which was located a golf course – with plans to develop the vacant land
surrounding the course. Before purchasing the Property, Stoneybrook met with the mayor
and other officials of the City of Columbia and received their verbal assurances of strong
support for the annexation of the 190 acres into the City and the re-zoning of the area to
permit the building of condominiums. After Stoneybrook purchased the Property, the city
council of Columbia refused to go forward with the annexation and re-zoning until a
comprehensive land use plan could be completed against which to evaluate the proposed re-
zoning. Stoneybrook filed this action against the City, claiming, in essence, that the City’s
refusal to act promptly in accord with the verbal “commitment” constitutes an
unconstitutional moratorium and, alternatively, that the City is estopped from refusing to re-
zone the Property. The trial court dismissed the complaint on the pleadings. Stoneybrook
appeals. We affirm.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed; Case Remanded

C HARLES D. S USANO, J R., J., delivered the opinion of the Court, in which H ERSCHEL P.
F RANKS, P.J., and J OHN W. M CC LARTY, J., joined.

Matthew E. Wright, Brentwood, Tennessee, and Roger L. Myers, Howell, Michigan, for the
appellant, Stoneybrook Golf Course, LLC.

William N. Bates and Brandt M. McMillan, Nashville, Tennessee, for the appellee, City of
Columbia.

                                         OPINION
                                             I.

       The Property was zoned A-1 when Stoneybrook purchased it on January 17, 2007.
In an A-1 zone, residential units cannot be more dense than one per acre. Stoneybrook’s
development plans are for the building of condominiums and other multi-family residences
that would be more dense than one per acre. According to the allegations of the complaint,
even though the Property is outside the municipal limits, the City must approve any
development because the Property is “within the regional jurisdiction and Urban Growth
Area of the City also referred to as the annexation reserve area.”

        Before purchasing the Property, Stoneybrook arranged a “pre-application meeting
with the Mayor, City manager, City planner, City engineer, City attorney and all City
department heads” to discuss Stoneybrook’s plans and to “ascertain the level of support by
the Mayor and City department heads for such a project.” The meeting was held in
November 2006. According to Stoneybrook, “[a]ll of the City officials in attendance at the
meeting expressed unequivocal support for the proposed residential development, including
a strong commitment to expeditiously process and approve the annexation and re-zoning
petitions.” After the meeting, Stoneybrook incorporated suggestions made at the meeting
into a revised plan. Stoneybrook then scheduled a second meeting with “the Mayor and other
City leaders” to confirm that they still supported the development and requisite zoning
change to accommodate Stoneybrook’s plans. According to Stoneybrook, “the Mayor and
other City officials reiterated their strong support for the project and their commitment to
expeditiously process and approve all necessary applications.” Acting on these renewed
assurances, Stoneybrook purchased the Property at a price of $2,400,000 and invested
another $1,300,000 in modifying the Property.

       In April 2007, Stoneybrook submitted a petition to annex the Property into the City
along with an application for the necessary re-zoning to accommodate the planned density
of 1.7 dwellings per acre.

       The petition and application went before the planning commission in July 2007. The
planning commission voted unanimously to approve both; it then sent them to the city council
for its consideration. In the meantime, the City’s planning office prepared proposed
ordinance 3716, an ordinance to annex the Property, and proposed ordinance 3717, an
ordinance to re-zone the Property, for submission to and consideration by the city council at
its meeting to be held on August 16, 2007. Before ordinances 3716 and 3717 came up on the
agenda, the city council was advised by the city attorney with regard to another proposed re-
zoning ordinance, “that under the City’s new Zoning Ordinance the Planning Commission
has to make six specific findings and those findings need to be shown on the record.” The

                                             -2-
referenced requirement is found at City of Columbia Ordinance § 3.18.7 B (August 2005)
which states:

                The Planning Commission in its review and recommendation,
                shall make specific findings with regard to the following
                grounds for an amendment and shall note the same in the official
                record as follows:

                1. The rezoning is in agreement with the general plan for the
                area;

                2. It has been determined that the legal purposes for which
                zoning exists are not contravened;

                3. It has been determined that there will be no adverse effect
                upon adjoining property owners unless such effect can be
                justified by the overwhelming public good or welfare;

                4. It has been determined that no one property owner or small
                group of property owners will benefit materially from the
                change to the detriment of the general public; and

                5. It has been determined that conditions affecting the area have
                changed to a sufficient extent to warrant an amendment to the
                area’s general plan or other applicable local plans, and
                consequently, the zoning map.

                6. The availability of adequate school, road, parks, wastewater
                treatment, water supply, and stormwater drainage facilities.

The council voted to return numerous proposed re-zoning ordinances, some of which had
already progressed to a second reading, to the planning commission “pursuant to . . . zoning
ordinance [§ 3.18.7B].” Included in the “return” vote were proposed ordinances 3717 and
3716.1




        1
         Although the complaint focuses on ordinance 3717 and omits mention of ordinance 3716 and the
other pending ordinances, the complaint has attached to it as exhibit B the minutes of the August 16, 2007
city council meeting and all the other meetings material to the dispute.

                                                   -3-
        Stoneybrook’s re-zoning ordinance came before the planning commission at its next
regular meeting. The city attorney advised the body that there was no “general plan[] for the
area” and recommended that the re-zoning “be deferred until next month’s meeting or until
a specific plan . . . is completed.” The planning commission followed the attorney’s
recommendation and voted to defer action to the next regular meeting. Instead of waiting
until its next regular meeting, the planning commission held a special called meeting on
September 26, 2007, the purpose of which was to discuss a general plan for land use.

      In addition to the reference to a “general plan” found in section 3.18.7, the zoning
ordinance uses other pertinent language in section 3.18.2(A) as follows:

              All petitions for rezoning shall be consistent with the
              Comprehensive Plan and any applicable local plans. A petition
              for rezoning shall not be approved by the City Council when
              there is a significant conflict with the Comprehensive Plan or
              applicable local plans, as determined by the Planning
              Commission.

(Emphasis supplied.) Considerable discussion, including public input, was generated at the
commission meeting concerning whether the plan to be adopted should be comprehensive
and detailed, or should be general so as to only identify the type use, such as residential
versus commercial. The latter view prevailed.

       The planning commission’s “general” plan came before the city council for
consideration at its meeting held October 18, 2007. The council declined to approve the
commission’s plan and voted instead to “send [the plan] back to the Planning Commission
for additional detail regarding this specific area and to begin to move forward with the
planning of a comprehensive plan for the entire urban growth area.” Local residents had
appeared at the meeting and expressed concerns regarding the lack of a detailed land-use
plan.

      The planning commission, however, refused to change the plan. Instead, the
commission renewed its recommendation that the re-zoning be adopted and that the area be
annexed.

      In a meeting held December 6, 2007, the council again voted against adoption of the
“general” plan approved by the commission and determined that a more detailed plan was
needed before Stoneybrook’s petitions could be considered.




                                             -4-
       Following an election, with a resulting change in the membership of the council, it
again considered Stoneybrook’s petition for annexation and request for re-zoning. Another
item on the same agenda was whether to join with Maury County to develop a comprehensive
land use plan for the area. The council approved the latter proposal and rejected the former.
The matter came before the council on at least two more occasions with the same result, i.e.,
the council refused to consider the re-zoning request on its merits until a comprehensive and
detailed use plan for the area could be developed. Also, the council rejected a proposal to
amend its zoning ordinance so as to delete any reference to a “Comprehensive Plan.”

        Stoneybrook then filed its complaint. It alleges that “the purported absence of a
general plan as [a condition] to the approval of the [re-zoning and annexation] petitions was
nothing more than a baseless hurdle raised by the City in deference to the meritless objections
by the group opposing” the development.2 Stoneybrook alleges that when the matter came
before the council in October 2007, “the City at that point had a 1999 Comprehensive
Growth Plan, a revised 2004 Comprehensive Growth Plan and a ‘General Plan’ adopted by
the Planning Commission. . . .” According to Stoneybrook’s complaint, “any one of these
plans should have enabled the processing of [Stoneybrook’s] rezoning petition for
consideration on the merits . . . .” Further, Stoneybrook alleges that “the City council lacks
any authority to adopt and/or decide the sufficiency of the General Plan, which is vested
exclusively with the Planning Commission . . . under Tennessee Law.” The complaint
alleges that “the effect of the City Council’s refusal to amend the ordinance or otherwise
recognize the existence [of] multiple ‘Comprehensive/General Plans’ is the unlawful
perpetuation of an indefinite moratorium on the approval of the Plaintiff’s rezoning . . . .”
Liberally construed, the complaint alleges that the actions of the City are arbitrary and
capricious, amount to a violation of due process and equal protection, and are causing
irreparable harm for which no adequate remedy exists at law. Also, the complaint alleges
that Stoneybrook reasonably and justifiably relied upon the representations of the City
officials that they would expeditiously process and approve all necessary applications. It also
alleges that the City is estopped to refuse to process the re-zoning application on the basis
of a lack of a sufficient plan.

        Shortly after the pleadings closed, Stoneybrook moved the court for partial judgment
on the pleadings. Stoneybrook sought an order (1) judicially declaring that there was already
in existence an adequate plan allowing the city council to act on Stoneybrook’s application
and (2) requiring the City to consider Stoneybrook’s re-zoning request on its merits. The trial
court granted the first request, but denied the second. The court’s order granting the motion
in part states, in pertinent part:


        2
         Stoneybrook does not challenge the City’s failure to annex the Property. Stoneybrook does not want
its property annexed unless it is also re-zoned to accommodate its development plans.

                                                   -5-
The Court . . . finds [that the Comprehensive Growth Plan
established and approved as the City’s urban growth boundary
in 1999], as amended [in 2005], the city’s zoning ordinance, and
recommendations by the Planning Commission that the property
be zoned and used for residential purposes may all be considered
part of a general comprehensive plan that would permit the City
Council to consider and possibly annex and zone the plaintiff’s
property.

This Court further finds, based upon the pleadings and the law,
that the City Council could consider and act upon annexation
and zoning of the plaintiff’s property without any additional
plans or amendment of existing plans. Therefore, the City
Council is not required by its zoning ordinance or by general law
to deny or delay the annexation and zoning until additional
planning can be completed and considered for adoption.

While the plaintiff contends that the City Council must approve
or deny the plaintiff’s petition for annexation and zoning
without delay, the Court has not been cited, nor has the Court
found, any legal authority that would mandate such approval or
denial within any certain time period, if the City Council, in its
discretion, decided additional information and planning were
needed before a final decision.

The plaintiff relies on Section 3.18.10(A) of the defendant’s
zoning ordinance as providing that the City Council “shall
consider any recommendations by the Planning Commission”
and “may approve the request, deny the request, or send the
request back to the Planning Commission for additional
consideration.” That provision of the zoning ordinance seems
to the Court to support the defendant’s discretion in deciding
whether and when to approve a request. It only mandates
consideration of, but not a decision on, the Planning
Commission’s recommendations.

Even if the City Council has a limited time period to act upon a
zoning application, it would seem obvious that the council could
not be required to act upon zoning or property which was not yet
in the city. The plaintiff has failed to convince the Court that it

                                -6-
                  is entitled to a partial judgment in its favor on the pleadings of
                  the parties, when the Court has not been cited nor found any law
                  mandating the annexation of the property in question.

        The City then filed a motion for judgment on the pleadings, which the trial court
granted. The crux of the court’s order granting the motion was that “the court has not been
cited, . . . nor has it found, any legal authority mandating the City Council’s expeditious
processing of [Stoneybrook’s] petitions for annexation and rezoning.” The court’s order
dismissed the action in its entirety. Stoneybrook filed a motion to alter or amend the trial
court’s last order, which the court denied. This timely appeal followed.

       After the appeal was filed, the City adopted, on August 20, 2009, a comprehensive
land use plan that covers the entirety of Stoneybrook’s property. The City has put this before
the Court on a motion for consideration of post-judgment facts, see Tenn. R. App. P. 14, and
for dismissal of the appeal as moot. We previously granted the motion allowing
consideration of the fact that the City has now adopted the plan referenced above, but ordered
the parties to address the issue of mootness in their briefs and at oral argument.

                                                       II.

       The only issue Stoneybrook identifies for review is whether the trial court erred in
granting the City’s motion for judgment on the pleadings and dismissing the case. As we
have noted, now that the City has adopted a comprehensive plan, the City asks us to dismiss
the appeal as moot.
                                            III.

       We recently stated the standard for reviewing a motion for judgment on the pleadings 3
in Shaw v. Cleveland Utilities Water Div., E2009-00627-COA-R3-CV, 2009 WL 4250157
(Tenn. Ct. App. E.S., filed Nov. 30, 2009) (perm. app. denied May 13, 2010).

       3
           Motions for judgment on the pleadings are the subject of Tenn. R. Civ. P. 12.03, which states:

                  After the pleadings are closed but within such time as not to delay the trial,
                  any party may move for judgment on the pleadings. If, on a motion for
                  judgment on the pleadings, matters outside the pleadings are presented to
                  and not excluded by the court, the motion shall be treated as one for
                  summary judgment and disposed of as provided in Rule 56, and all parties
                  shall be given reasonable opportunity to present all material made pertinent
                  to such a motion by Rule 56.




                                                       -7-
             A motion for judgment on the pleadings is in effect a motion to
             dismiss for failure to state a claim upon which relief can be
             granted. Waldron v. Delffs, 988 S.W.2d 182, 184 (Tenn. Ct.
             App. 1998). It “admits the truth of all relevant and material
             averments in the complaint but asserts that such facts cannot
             constitute a cause of action.” Id. Both the trial court and this
             court must accept as true “all well-pleaded facts and all
             reasonable inferences drawn therefrom” alleged by the party
             opposing the motion. Cherokee Country Club, Inc. v. City of
             Knoxville, 152 S.W.3d 466, 470 (Tenn. 2004). The ultimate
             determination of whether the facts alleged make out a cause of
             action is a question of law. Our review of questions of law is de
             novo, with no presumption of correctness.            Gunter v.
             Laboratory Corp. of America, 121 S.W.3d 636, 638 (Tenn.
             2003).

Id. at *4.

                                           IV.

       We begin with the City’s suggestion that, with its adoption of a comprehensive plan
that encompasses the Property, this case became moot. A concise and accurate statement of
the law of mootness has been provided in an earlier opinion of this Court:

             The determination of whether a case is moot is a question of
             law.    Alliance for Native American Indian Rights in
             Tennessee, Inc. v. Nicely, 182 S.W.3d 333, 339 (Tenn. Ct. App.
             2005)(citing Charter Lakeside Behavioral Health Sys. v.
             Tennessee H ealth Facilities Com m 'n, No.
             M1998-00985-COA-R3-CV, 2001 WL 72342 at *5 (Tenn. Ct.
             App. Jan. 30, 2001); Orlando Residence, Ltd. v. Nashville
             Lodging Co., No. M1999-00943-COA-R3-CV, 1999 WL
1040544 at *3 (Tenn. Ct. App. Nov. 17, 1999)). A moot case is
             one that is no longer justiciable because it no longer involves a
             present, ongoing controversy. Alliance for Native American
             Indian Rights at 338; McIntyre v. Traughber, 884 S.W.2d 134,
             137 (Tenn. [Ct.] App.1994). A case will generally be considered
             moot if it no longer serves as a means to provide relief to the
             prevailing party. McIntyre at 137. A moot case is one that

                                            -8-
              seeks a judgment on a matter that, when rendered, cannot have
              any practical effect upon a then-existing controversy; one in
              which no relief can be granted; or one in which the judgment
              rendered cannot be carried into effect. Boyce v. Williams, 215
Tenn. 704, 389 S.W.2d 272, 277 (Tenn. 1965). Cases must
              remain justiciable throughout the course of the litigation and a
              case that becomes moot after filing but before judgment will be
              dismissed. Alliance for Native American Indian Rights at 338.

Villas On Blue Mountain, L.P. v. Tennessee Housing Development Agency, No. M2009-
01250-COA-R3-CV, 2010 WL 1539843, at *3 (Tenn. Ct. App. M.S., filed April 16, 2010).
When examined in light of the above criteria, we find that this case has not been rendered
moot by the passage of a comprehensive land use plan. Construed liberally, the complaint
charges that the City was legally obligated to consider its request for re-zoning in light of the
“general” plan that the planning commission proposed without the delay incident to the
adoption of a new comprehensive plan. The complaint asks that the City be made to consider
Stoneybrook’s request on the merits. This has not been done. Thus, if the complaint
otherwise states a claim upon which we or the trial court could order a consideration of the
re-zoning request on the merits, there would be the potential for ordering relief that would
have an effect on both parties to this dispute. We therefore hold that the case is not moot.

        The thrust of Stoneybrook’s case, both as to constitutional and common law claims,
is that the City was legally obligated to consider the request for re-zoning under land use
plans that had already been approved or at least proposed, and that Stoneybrook’s property
rights were therefore violated when the city council put off considering its requests until it
had before it a comprehensive plan more to the council’s liking. We believe this proposition
is defeated by SCA Chemical Waste Services v. Konigsberg, 636 S.W.2d 430 (Tenn. 1982),
a case that Stoneybrook relies upon. In Konigsberg, a company in the business of disposing
of hazardous waste attempted to secure the necessary permits to build a plant in Shelby
County before a new zoning ordinance could take effect. Id. at 432. The zoning ordinance
was passed on October 6, 1980, but did not take effect until January 1, 1981. The waste
disposal company applied for the permits before the ordinance was enacted and entered into
a real estate contract to purchase land upon which to build the subject plant two days after
the ordinance was enacted. Id. at 432-33. The Shelby County Commission passed a
resolution forbidding the issuance of any permits for construction of hazardous waste plants
until January 15, 1981, fourteen days after the new zoning ordinance was to go into effect.
Id. at 433. The ultimate question in the case was whether Shelby County, which clearly had
the legal authority to issue a building permit, could postpone the issuance of any permits until
the more stringent zoning standards could take effect. Id. at 436. The Supreme Court
upheld the actions of Shelby County for the following reasons:

                                               -9-
Resolutions or ordinances of the type here considered have been
referred to in cases from other jurisdictions as “stopgap”
ordinances, “interim” ordinances, and as “emergency”
ordinances because of their function and purpose to preserve
temporarily the status quo of the municipality or section thereof
to which they apply until a pending permanent zoning regulation
could be finally adopted. As was noted by the California
Supreme Court, courts may take judicial notice of the fact that
it takes much time to work out the details of a comprehensive
zoning plan and it would be destructive of the plan if, during the
period of its incubation and consideration, persons seeking to
evade its operation should be permitted to enter upon a course
of construction that would progress so far as to defeat, in whole
or in part, the ultimate execution of the plan. See Miller v.
Board of Public Works, 195 Cal. 477, 234 P. 381, 38 A.L.R.
1479 (1925), error dismissed 273 U.S. 781, 47 S. Ct. 460, 71
L. Ed. 889 (1927). Assuming that the municipality has the
legislative authority to adopt such ordinances, and assuming that
such an ordinance or resolution is of limited duration for a
period of time that is reasonable under the circumstances and
has been enacted in good faith and without discrimination, such
ordinances have generally been upheld, especially by the later
cases, so long as the purpose is to study and to develop a
comprehensive zoning plan which does in fact proceed
promptly, culminating in the expeditious adoption of appropriate
zoning ordinances when the study is completed. Almquist v.
Marshan, 308 Minn. 52, 245 N.W.2d 819 (1976); Sherman v.
Reavis, 273 S.C. 542, 257 S.E.2d 735 (1979); Taylor v. City of
Little Rock, 266 Ark. 384, 583 S.W.2d 72 (1979); A. Copeland
Enterprises, Inc. v. City of New Orleans, La.App., 372 So. 2d
764 (1979); CEEED v. California Coastal Zone Conservation
Commission, 43 Cal. App. 3d 306, 118 Cal. Rptr. 315 (1974);
Anderson v. Pima County, 27 Ariz.App. 786, 558 P.2d 981
(1976); Frisco Land & Min. Co. v. State, 74 Cal. App. 3d 736,
141 Cal. Rptr. 820 (1977); McCurley v. El Reno, 138 Okl. 92,
280 P. 467 (1929).

                            *    *     *




                                -10-
We consider now the reasonableness of the instant resolutions.
. . . . In a case involving facts closely approximating those in the
instant case, the South Carolina court, in Sherman v. Reavis,
supra, stated:

       We hold that a municipality may properly refuse
       a building permit for a land use in a newly
       annexed area when such use is repugnant to a
       pending and later enacted zoning ordinance.

       This holding, which is followed by numerous
       jurisdictions, is supported by sound reasoning.
       See, generally, Annot., 50 A.L.R. 3d 596, 623-32
       (1973). As stated in Chicago Title & Trust
       Company v. Village of Palatine, 22 Ill.App.2d
       264, 160 N.E.2d 697, 700 (1959):

               It would be utterly illogical to hold
               that, after a zoning commission had
               prepared a comprehensive zoning
               ordinance or an amendment thereto,
               which was on file and open to
               public inspection and upon which
               public hearings had been held, and
               while the ordinance was under
               consideration, any person could by
               merely filing an application compel
               the municipality to issue a permit
               which would allow him to establish
               a use which he either knew or could
               have known would be forbidden by
               the proposed ordinance, and by so
               doing nullify the entire work of the
               municipality in endeavoring to
               carry out the purpose for which the
               zoning law was enacted. 257
S.E.2d at 737.

We approve the quoted statement from the Sherman opinion.
It is obvious that in the case before us the relator, SCA Chemical

                               -11-
              Waste Services, Inc., was engaged in a race to avoid the more
              stringent zoning and permit requirements for the operation of
              hazardous waste treatment plants which were contained in the
              new ordinance to become effective on January 1, 1981. We
              hold that the county acted properly and had authority to suspend
              the issuance of permits for such construction pending the
              effective date of its new joint ordinance resolution.

Konigsberg, 636 S.W.2d at 434-37.

        Stoneybrook attempts to distinguish Konigsberg by pointing to the fact that the City
in this present case did not pass a resolution or ordinance enacting a moratorium whereas
Shelby County did pass such a resolution. While there is authority for the proposition that
a moratorium that affects land use must follow notice and a hearing sufficient to support
zoning ordinances, we do not believe that authority requires a result in the present case at
odds with Konigsberg. See Cherokee Country Club, Inc. v. City of Knoxville, 152 S.W.3d
466, 471 (Tenn. 2004)(distinguishing Konigsberg on the basis of the pending ordinance that
would change the status quo). It is clear to us from the various minutes of meetings that were
attached to the complaint that everything that was done was done in open meetings based on
matters that were on the agenda for discussion. Thus, what was done, or more accurately not
done, was accompanied by notice to, and an opportunity to heard by, all concerned.
Stoneybrook’s chief complaint cannot be that it did not have notice and a hearing; if anything
it had too much notice and too many hearings that inured to the benefit of the public, the
result of which was to sway city council away from what some officials had promised in
private before notice and a hearing could be had. Also, we believe that the distinction as
drawn by Stoneybrook, and as identified in the Cherokee case, is only applicable to the
situation where the complaining party had a clear right to a particular result but for the delay
or moratorium. For example, in Cherokee, the country club had a right to a demolition
permit which was defeated by the “moratorium” by which the City of Knoxville changed the
status quo. In the present case, Stoneybrook is the party asking to change the status quo.
Without the concurrence of the city council, Stoneybrook had only the right to build one
residential unit per acre. All the City did was not accept the proposed change until it could
study it carefully in light of detailed standards. Thus, we hold that Konigsberg controls the
outcome in the present case and that the City did not violate Stoneybrook’s rights by refusing
to evaluate Stoneybrook’s request for re-zoning until it could evaluate that request in light
of a comprehensive plan.

       We conclude with the issue of estoppel. The factual predicate alleged by Stoneybrook
for applying estoppel is that “[a]ll of the City officials in attendance at the [pre-application]
meeting expressed unequivocal support for the proposed residential development, including

                                              -12-
a strong commitment to expeditiously process and approve the annexation and rezoning
petitions” and in reliance on these assurances Stoneybrook invested in the Property. We
begin by noting that “Tennessee does not liberally apply the doctrine of promissory
estoppel.” Barnes & Robinson Co. v. OneSource Facility Services, Inc., 195 S.W.3d 637,
645 (Tenn. Ct. App. 2006). Moreover, governmental entities “are not subject to equitable
estoppel . . . to the same extent as private parties.” Bledsoe County v. McReynolds, 703
S.W.2d 123, 124 (Tenn. 1985). It takes “very exceptional circumstances” to invoke the
doctrine of estoppel against a municipality. Id. The facts alleged in this case come nowhere
near to justifying estoppel against the City.

        The fundamental problem is that, based upon something that happened in informal
discussions in an unpublicized meeting, Stoneybrook is trying to use estoppel to force the
City into doing something that could only be done by city council at a public hearing after
due notice. Anyone “dealing with municipal officers, boards, or committees is bound at his
peril to take notice of the limitation of their authority.” City of Lebanon v. Baird, 756
S.W.2d 236, 244 (Tenn. 1988)(quoting Kries & Co. v. City of Knoxville, 237 S.W. 55, 57
(Tenn. 1921)). The contents of public documents, including the city charter and ordinances,
and state statutes, are readily available to anyone dealing with a city, and within their
presumed knowledge. Id. We need not recite the city charter, nor the zoning ordinance nor
the statutes vesting the legislative power of city government in the city council. It is
axiomatic that an elected legislative body governs in open meetings.

        We will address, only briefly, Stoneybrook’s contention that “the City Council lacks
any authority to adopt and/or decide the sufficiency of the General Plan, which is vested
exclusively with the Planning Commission as the Regional Planning Commission under
Tennessee law.” Stoneybrook cites Tenn. Code Ann. § 13-3-301 (1999) for this proposition.
We will not quote the statute, which deals with county regional planning commissions, or
otherwise deal with it at length. The statute cannot control in this situation. Regardless of
any sweeping authority given to the regional planning commission, the power to annex and
re-zone is vested in the city council of the City of Columbia. The City's charter vests all
powers “in an elective council,” Art. I, § 1.03, to be exercised in public meetings. Art. II,
§ 2.05. Stoneybrook is asking for a use that is not allowed by the present zoning. The
planning commission has limited authority; it can only “recommend” adoption or amendment
of zoning. The actual adoption or amendment is the prerogative of the elected city council.
Columbia Ordinance §§ 3.17, 3.18, 3.19 (August 2005). This could not be clearer. We hold
therefore that the power to determine the considerations against which Stoneybrook’s request
for re-zoning was to be compared lay with the city council and not the planning commission.
We further hold that the concept of estoppel does not apply. The City is not required to
approve Stoneybrook’s request on the basis of what happened in an informal pre-application
meeting.

                                            -13-
                                           V.

       The judgment of the trial court is affirmed. Costs on appeal are taxed against the
appellant, Stoneybrook Golf Course, LLC. This case is remanded, pursuant to applicable
law, for collection of costs assessed below.




                                                 _______________________________
                                                 CHARLES D. SUSANO, JR., JUDGE




                                          -14-